24 Apr 2013
Teplodar PV solar project non-technical summary

1 Introduction

This document provides a non-technical overview of Teplodar solar power plant construction in
Odesa Oblast proposed by private company Teplodar PV LLC. It also presents a summary of
potential environmental and social impacts and other environmental and social issues relevant to the
proposed activities. Appropriate measures to mitigate key adverse environmental and social effects
that may arise during project construction and operation are also provided in Table 1 at the end of this
document.

This Non-Technical Summary (NTS) document will be placed in the locations shown below for public
disclosure. Anyone can provide comments and recommendations on the environmental, social and
other aspects of the project.

Environmental and social documents will be available for review during normal business hours at the
following location:

¢ = Teplodar Town Hall
Address: 7, Pionernaya Street, Teplodar, Odesa oblast, 65490, Phone: +380 485024864

e = Teplodar PV LLC Company offices
Address: 129, Energetikov Avenue, Teplodar, Odesa oblast, 65490 Phone: +380487602096

For further information on this project, or to provide comments on the project or the environmental
and social documentation, please contact:

Name Contact information

Yatzik Victor, Director Company: Teplodar PV

Address: 129, Energetikov Avenue, Teplodar,
Odesa oblast, Ukraine

Phone: +380487602096

E-mail: office@sunelectra.com.ua

2 Description of the Proposed Development

The project developer Teplodar PV Limited Liability Company was established in 2012 and at present
is registered in the town of Teplodar of Odessa Oblast. Main business focus of the company is the
development of solar energy project of Teplodar solar power plant.

The project is located just outside the Teplodar town in Odessa Oblast. Figure 1.1 further below shows
the location of the site for the solar plant.

Figure 1.1 Project location (Latitude: 46°30'43.74"N Longitude: 30°19'2.11"E)
The project will install 17,182 solar PV modules each having 245 Wp capacity, as well as 12 inverters
each having a nominal capacity of 330 KWp. The planned installed capacity of the project will be 4.209
megawatt, which will provide an annual gross electricity generation of 4,916 MW-hours.

Electricity generated at the solar plant will be connected to the distribution grid via a 110/10kV
substation and 1200m long of 10 kV cable (underground) transmission line, and will be sold to the
grid at the feed-in tariff under the “Green Tariff Law”.

The solar power plant will be operated on an area of close to 7 hectares that is leased for the
construction of a solar power plant by Teplodar PV LLC.

By using the renewable solar power, the project will have significant environmental benefits over
other types of energy generation, such as those utilising fossils fuels (gas, coal) or nuclear. It will
contribute to the reduction of emissions of greenhouse gases in the approximate amount of 5000 tons
of CO2 annually, as well as create new jobs and improve security of energy supply in the area.
3 Environmental, Health, Safety and Social Review
3.1 Project studies and documents

Solar energy power plants can be considered as having perhaps the least impact on the environment
and the biodiversity of the surroundings. However, to assess and manage their impacts several
environmental documents have been prepared including the following.

The project preparation included basic assessment of the environmental conditions of the site,
surrounding area, and environmental and social impacts.

As part of the environmental and social due diligence evaluation, a wide review was conducted of
corporate environmental, health, safety and social management arrangements. From the overall
review, an Environmental and Social Action Plan (ESAP) has been developed, which identifies
mitigation measures to minimise, reduce, eliminate or control potential adverse impacts of the Project
on the environment and the people. Key mitigation measures are summarised in Table 1 of this
document further below.

The Stakeholder Engagement Plant (SEP) has been developed to describe how Teplodar PV will
communicate with people and institutions who may be affected by, or interested in the Project, at
various stages of project preparation and implementation. Teplodar PV will assign a social liaison
officer, who will be responsible for keeping open dialogue with stakeholder groups and local
residents. At any time before and during construction and operation, any stakeholder can raise
concerns, provide comments and feedback about the Project. All such comments and grievances from
people will be accepted, processed and answered by Teplodar PV ina timely manner.

3.2 Sensitive locations
The project is situated in an area of low environmental sensitivity.

There are no protected areas in the immediate vicinity of the project. Moreover the site is located in
the industrial zone of Teplodar town in the area not suitable for agriculture. There is no residential
properties laying in immediately near the site. No noise or flickering is expected during the
operaration of the solar plant which may disturb the residents of the town.

3.3. Project impacts and their mitigation

An evaluation of potential environmental and social impacts determined that, in addition to its
benefits, the project could have negative impacts on the environment and people, if not managed
carefully. Therefore, Teplodar PV will implement certain actions (called “mitigation measures”) to
prevent, reduce, or mitigate negative impacts of this project. A summary of key impacts and
mitigation measures that have been identified, is provided in Table 1 below.
Table 1 Overview of Key Potential Project Impacts and Their Mitigation
No Issue Potential impact Mitigation measures
1 | General construction Impacts during construction of the main (solar Prepare and implement construction management plan to

impacts

modules and inverter stations) and associated
(transmission line) project facilities, such as
land excavation, dust, noise, air emissions from
vehicles involved, etc.

reduce and mitigate general construction impacts, including
noise, air emissions, waste generation and disposal, erosion
risks;

Choose contractors who adhere to relevant enviornmental
and social rquirements;

Continuously monitor impacts to comply with appropriate
national environmental standards and EBRD requirements.

2 | Transmission line Associated 10kV 1200m long transmission line Ensure appropriate design and routing of the transmission
(underground cable) leading to the local line/cable to avoid or minimize impacts on other local
substation will be crossing several roads and infrastructure and vehicle traffic;
land areas and require excavation and Comply with relevant sanitary, environmental and safety
horizontal drilling (to cross the roads). requirements and norms.

3 | Survailance and security | Potential alarms and bright lights turning on Correctly install and regularly maintaining the equipment,

systems

during night time.

Adjust sensitivity levels to avoid unnecessary disturbances.

